Per Curiam.
The relators have applied for a writ of certiorari to the superior court of Spokane county, asking us to review certain orders made by the superior court in a case then pending before it, wherein H. R. Von Dreathen is plaintiff and W. A. Copien and wife are defendants. From an inspection of the application and the record before us, we are of the opinion that all the questions sought to be determined upon this hearing may properly be raised upon appeal. Therefore, following the established practice of this court in such cases, the writ is denied.